Citation Nr: 0717449	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  During the pendency of the veteran's 
appeal, his claims folder was transferred to the RO in 
Montgomery, Alabama.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for PTSD by way 
of a rating decision dated in May 2001.  He did not perfect 
an appeal.

2.  The evidence received since the May 2001 rating decision 
is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD.  He contends that he has PTSD as the result of sexual 
trauma suffered in service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The United States Court of Appeals for Veterans Claims 
(Court), has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen, the Court 
also held that the sufficiency of a stressor was now a 
clinical determination for an examining mental health 
professional.  Id. at 140, 141.  The Court said that the 
occurrence of the stressor was still a factual matter to be 
determined by the evidence.  Id. at 145-147.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

Further, the Court has said that the categorical statement, 
used in other decisions, such as Moreau and Cohen, that an 
opinion by a mental health professional based on a post-
service examination cannot be used to establish the 
occurrence of a stressor is not operative in a personal 
assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

The veteran originally submitted a claim for entitlement to 
service connection for PTSD in July 1999.  His claim was 
denied by the RO in May 2001, with notice provided that same 
month.  The veteran failed to appeal and the decision became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  The veteran's representative has 
argued that the veteran submitted a timely substantive appeal 
in this case as a substantive appeal was signed and dated by 
the veteran on October 25, 2002.  However, the document was 
not received by VA until January 2003, which was more than 60 
days after the RO issued the Statement of the Case on October 
25, 2002, and also more than one year after the date the 
rating decision on appeal issued, May 16, 2001.  Accordingly, 
a timely substantive appeal was not filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.303(b).

Service connection for PTSD may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 2001 rating 
decision consisted of the veteran's service medical records 
(SMRs) and personnel records, records from private sources 
for the period from August 1995 to January 1999, letter from 
VA therapist and psychiatrist, dated in May 2000, VA 
vocational rehabilitation assessment, dated in June 2000, VA 
treatment records for the period from May 1995 to July 2000, 
and statements from the veteran.

The veteran's service and personnel records show that he 
served an initial enlistment from October 1959 to November 
1961.  He reenlisted for six years in November 1961 while 
stationed in Germany.  He returned home for a period of leave 
and returned to his unit in Germany in December 1961.  Prior 
to his reenlistment, the veteran had been evaluated as 
excellent for both his conduct and performance for several 
evaluation periods.  

Upon his return from leave the veteran had several incidents 
where he was either absent without leave (AWOL) or committed 
other offenses beginning on January 1, 1962.  He was afforded 
an Article 15 punishment and three summary courts-martial for 
his infractions.

The veteran was evaluated by an Army social worker in 
February 1962, after his first AWOL offense.  The social 
worker said that the veteran was an immature individual that 
often reacted to stress-producing situations with 
temperamentality, excitability, and irritability in an 
attempt to gain his own way.  He was particularly frustrated 
due to disappointment regarding previous marriage plans, some 
regret for having reenlisted, in addition to his mother's 
concern and her letter to the veteran's command.  The 
recommendation was to give the veteran a further trial at 
duty.

The veteran continued to commit different offenses.  He was 
given a psychiatric evaluation in July 1962.  The 
psychiatrist concurred with the prior report regarding the 
veteran's temperament.  It was noted that the veteran had no 
motivation to improve his behavior and that he maintained 
that he would misbehave until separated from service.  The 
veteran was recommended for separation due to unsuitability.  
The diagnosis was emotional instability reaction.  

The personnel records contain statements from several of the 
veteran's supervisors, from his most immediate to his company 
commander.  They provide an assessment of poor performance, 
poor attitude, and unwillingness to change.  The veteran was 
administratively separated from service in October 1962.  

A VA psychology intake note, from June 1995, noted that the 
veteran was experiencing marital and financial difficulties.  
The note reported that this was the veteran's third wife.  
The veteran did not provide any information regarding his 
sexual trauma.  He was diagnosed with depressive disorder, 
not otherwise specified (NOS), marital problem, and rule out 
anxiety disorder.

The veteran submitted a claim for service connection for a 
nervous disorder in July 1999.  A VA record entry, dated in 
January 1999, noted that the veteran complained of depression 
and an inability to keep a job.  The veteran reported having 
been married eight times and that his last marriage had 
lasted 15 years.  The assessment was depression with symptoms 
of anxiety.  In May 1999 the veteran reported having bad 
dreams due to events that occurred during service.  An 
impression of possible PTSD was noted at that time.  In 
September 1999 the veteran provided details of a priest 
attempting to molest him.  The assessment was dysthymia and 
suspected PTSD.  A November 1999 mental health clinic entry 
noted that the veteran had recently told of his being 
molested in service.  The veteran was said to be very angry 
in talking about the incident.  The veteran was given a 
diagnosis of PTSD due to sexual abuse.  

The veteran submitted a letter from the VA therapist that saw 
him in November 1999.  The letter was co-signed by a 
psychiatrist.  The letter provided details of the incident in 
service and how it had affected the veteran since that time.  
The veteran was said to have chronic PTSD due to his sexual 
trauma.  

The additional VA treatment records noted continued treatment 
for his PTSD and that the PTSD was attributed to the 
molestation incident in service.  The veteran was admitted to 
a PTSD day treatment program in May 2002.

The veteran testified at a hearing at the RO in July 2002.  
He described the incident in service.  He said it occurred 
when he returned from leave.  He said the priest called him 
to his (priest's) room to discuss the veteran's relationship 
with a young lady at the base.  It was during this discussion 
that the priest exposed himself and the veteran pushed him 
away.  He did not know the name of the priest and did not see 
him again.  

The veteran was afforded a VA examination in August 2002.  
The examiner had reviewed the claims folder and noted the 
several diagnoses of PTSD provided by the several different 
healthcare professionals.  He noted that the examinations 
were based on a self-history reported by the veteran.  He 
also noted that there was no other information or data 
offered to verify what occurred in service.  The veteran was 
given several psychological tests.  The examiner said that 
the tests yielded an invalid profile due to the veteran's 
over endorsing of a number of items.  He said that the 
psychometrics did not lend credence to the veteran's claim of 
sexual abuse.  The examiner provided an Axis I diagnosis of 
adjustment disorder.

The claim was originally denied in May 2001 on the basis that 
there was no corroborated stressor.  The veteran did not 
submit any supplemental evidence that would tend to show that 
the claimed stressor occurred.  The RO confirmed the denial 
of the claim by way of a statement of the case (SOC) issued 
in October 2002.  The SOC also noted that there was no 
evidence to corroborate the veteran's stressor.  Further, 
there was no evidence of confirmed diagnosis of PTSD.  

The veteran sought to reopen his claim for service connection 
for PTSD in January 2003.  Evidence added to the record since 
the May 2001 decision includes VA treatment records for the 
period from May 2001 to June 2002, duplicate of the May 2000 
letter from the veteran's therapist, letter from R. G. 
Overstreet, M.D., dated in December 2003, and statements from 
the veteran.

The VA records do not provide anything new.  They show 
continued treatment for PTSD.  The veteran's statements are 
cumulative of his prior statements.  

The letter from Dr. Overstreet is new to the record.  It is 
also material to the veteran's claim.  Dr. Overstreet noted 
that he had seen the veteran four times.  He said that he had 
reviewed the veteran's records and the results of his hearing 
in September 2002 [sic].  Dr. Overstreet found the veteran's 
description of his stressor to be credible and his lack of 
reporting of the incident to be in keeping with victims of 
such abuse.  He noted that the veteran had no previous 
disciplinary problems but was in constant trouble after he 
was molested.  He also noted that the veteran began to drink 
more heavily and stopped attending religious services.  He 
noted that the veteran was diagnosed with a conduct disorder 
in service but that the veteran did not disclose the 
molestation to the military authorities.  He stated that he 
felt that the veteran met all of the criteria for a diagnosis 
of PTSD that was secondary to the incident in service.  

Dr. Overstreet's letter represents new and material evidence 
in that he provides a diagnosis of PTSD that he says meets 
all of the diagnostic criteria.  Further, his diagnosis is 
based on a review of records, although the extent of the 
records review is not known, and he noted several pertinent 
points that would be contained in the veteran's personnel 
records.  As such, his report does raise a reasonable 
possibility of substantiating the claim.  The veteran's claim 
for service connection for PTSD is reopened.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for PTSD, to this 
extent, the appeal is granted.


REMAND

As noted supra, a mental health professional is competent to 
establish the occurrence of a stressor in a personal assault 
case.  See Patton.  In particular, behavior changes are noted 
as one of the types of evidence that may serve to corroborate 
a stressor.  It is clear in this case the veteran had a major 
change in his behavior beginning in 1962.  What is not clear 
is whether the change in behavior was due to his alleged 
assault or something that occurred while he was on leave in 
1961.  The February 1962 report from the Army social worker 
makes reference to marriage plans for the veteran that did 
not work out.  He also said that the veteran had some regret 
for having reenlisted.  A new VA examination is required so 
that a competent mental health professional can review the 
record and make a determination in this case.

In addition, the veteran's attorney attempted to present 
evidence of a disability decision from the Social Security 
Administration (SSA) at the hearing in July 2002.  The 
hearing officer declined to accept the decision at that time 
and stated that he would obtain the records from the SSA.  
However, there is no indication in the claims folder that the 
SSA records were requested.  This must be done on remand.

Finally, it is noted that the veteran receives medical care 
through the VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA clinical records pertaining to 
counseling/treatment for PTSD that are dated from June 2002 
to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the 
claims file VA counseling/treatment 
records pertaining to PTSD that are dated 
since June 2002.  Any additional 
pertinent records identified by the 
veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the veteran, and associated with the 
claims file.  

2.  The RO should obtain from the SSA the 
Administrative Law Judge decision and 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  After completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a review 
occurred.  All indicated studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.

The examiner is advised that the veteran 
contends he has PTSD because he was 
molested in service when a priest exposed 
himself to the veteran and attempted to 
force himself on the veteran.  The 
examiner is also advised that the veteran 
has received a diagnosis of PTSD, related 
to the alleged incident, from several VA 
mental healthcare professionals, to 
include therapists, social workers, and 
psychiatrists based on outpatient 
treatment; however, the diagnoses were 
not based on a review of the veteran's 
military records.  The veteran has also 
received a diagnosis of PTSD from 
Dr. Overstreet who said he had reviewed 
the veteran's military records.  To the 
contrary, the veteran was examined by a 
VA examiner in August 2002 and found not 
to have PTSD.

The psychiatric examiner is requested to 
review the veteran's service medical 
records, service personnel records, and 
the other evidence of record for the 
purpose of determining whether the 
veteran's actions in service support his 
contention that he was molested in 
service.  Namely, the veteran had 
excellent conduct and performance marks 
up until his reenlistment in November 
1961.  Upon his return from reenlistment 
leave his behavior changed and he was 
punished for a number of offenses.

The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
provide an opinion as to whether the 
veteran's PTSD is the result of his 
claimed stressor in service.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


